DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered. 

Response to Amendments and Arguments
The present Office action is in response to Applicant’s response of April 26, 2022, hereinafter “Reply”, and request for continued examination (RCE) of April 26, 2022, after final rejection of January 26, 2022, hereinafter “Final Rejection”.  In the Reply, claims 1, 11, 16, and 20 have been amended, and no claims have been cancelled nor added.  Furthermore, in the Examiner’s Amendment below, the abstract has been amended, and claims 1, 3-4, 7, 9-11, 13, and 18-20 have been amended.  Thus, with this Office action, claims 1-21 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the Abstract as followed.

A method of translating a virtual address into a physical memory address in an ARM [[SMMUv3]] System Memory Management Unit version 3 (SMMUv3) system includes searching a Configuration Cache memory for a matching tag that matches [[the]] an associated tag upon receiving the virtual address and [[an]] the associated tag, and extracting, in a single memory lookup cycle, a matching data field associated with the matching tag when the matching tag is found in the Configuration Cache memory. [[The]] A matching data field of the Configuration Cache memory includes a matching Stream Table Entry (STE) and a matching Context Descriptor (CD), both associated with the matching tag. The Configuration Cache memory may be configured as a content-addressable memory. The method [[may]] further includes storing entries associated with a multiple memory lookup cycle virtual address-to-physical address translation into the Configuration Cache memory, each of the entries including a tag, an associated STE and an associated CD.

The examiner’s amendment to the claims below was discussed in an interview with Applicant’s representative, Ronald Demsher, on June 22, 2022.  Authorization from Applicant for the examiner’s amendment to the claims was given on June 27, 2022.

1. 	(Currently amended)   A method of translating a virtual address into a physical memory address in an ARM System Memory Management Unit Version 3 (SMMUv3) memory management system, comprising: 
upon receiving the virtual address and an associated tag, searching a Configuration Cache memory for a matching tag that matches the associated tag with respect to at least one of (i) a valid field, (ii) a StreamID (SID) field, (iii) a Substream-valid (SSV) field, and (iv) a SubstreamID (SSID) field; 
extracting, in a single memory lookup cycle, a matching data field associated with the matching tag when the matching tag is found in the Configuration Cache memory, the matching data field of the Configuration Cache memory comprising a matching Stream Table Entry (STE) and a matching Context Descriptor (CD), both associated with the matching tag; 
the SMMUv3 memory management system is further configured to perform a multiple memory lookup cycle virtual address-to-physical address translation when [[a]] the matching tag is not found in the Configuration Cache memory, and store a corresponding entry in the Configuration Cache memory; and 
each tag in the Configuration Cache memory comprises [[an]] the SID field, and wherein [[lower]] lowest significance bits of the SID field comprise at least one ternary bit.

3. 	(Currently amended)   The method of claim 1, further comprising storing one or more entries associated with [[a]] the multiple memory lookup cycle virtual address-to-physical address translation into the Configuration Cache memory, each of the one or more entries comprising a tag, an associated STE and an associated CD.

4. 	(Currently amended)   The method of claim 3, wherein each tag in the Configuration Cache memory comprises [[a]] the valid field, [[a]] the StreamID (SID) field, [[a]] the Substream-valid (SSV) field, and [[a]] the SubstreamID (SSID) field, and interpreting 15 of the lowest significance bits of the SID field as ternary bits.

7. 	(Currently amended)   The method of claim 1, wherein the corresponding entry comprising (i) a translation tag comprising a translation valid field, a translation SID field, a translation SSV field, and a translation SSID field, and (ii) a translation data field comprising a translation STE and a translation CD.

9. 	(Currently amended)   The method of claim 1, further comprising performing a CD invalidation operation by identifying entries having identical values in [[their]] respective SID fields, identical values in [[their]] respective SSID fields, corresponding valid fields set to a value of 1, and corresponding SSV fields set to a value of 1, and resetting the corresponding valid fields of the identified entries to a value of 0.

10. 	(Currently amended)   The method of claim 9, further comprising (i) when an entry to be stored in the Configuration Cache memory has [[its]] the SSV field set to 0, storing the entry with [[its]] the SSV field set to 0 and [[its]] the SSID field set to 0, and (ii) while performing the CD invalidation operation, ignoring the corresponding SSV fields for entries with the respective SSID fields set to 0.

11. 	(Currently amended)   A system for translating a virtual address from a client device into a physical memory address for addressing a physical memory device, comprising:
a Configuration Cache memory; 
a system memory management unit (SMMU) operatively coupled to the client device, the physical memory device, and the Configuration Cache memory, the SMMU configured to 
upon receiving the virtual address and an associated tag, search the Configuration Cache memory for a matching tag with respect to at least one of (i) a valid field, (ii) a StreamID (SID) field, (iii) a Substream-valid (SSV) field, and (iv) a SubstreamID (SSID) field; 
extract, in a single memory lookup cycle, a data field associated with the matching tag when a matching tag is found in the Configuration Cache memory, each data field of the Configuration Cache memory comprising a Stream Table Entry (STE) and a context Descriptors (CD) associated with the matching tag; and 
configure the SMMU to perform a multiple memory lookup cycle virtual address- to-physical address translation when [[a]] the matching tag is not found in the Configuration Cache memory, and store a corresponding entry in the Configuration Cache memory; 
each tag in the Configuration Cache memory comprises [[an]] the SID field, and wherein [[lower]] lowest significance bits of the SID field comprise at least one ternary bit.

13. 	(Currently amended)   The system of claim 11, wherein the SMMU is further configured to store at least one entry associated with [[a]] the multiple memory lookup cycle virtual address-to- physical address translation into the Configuration Cache memory, the at least one entry comprising a tag, an associated STE and an associated CD.

18. 	(Currently amended)   The system of claim 11, wherein the SMMU is further configured to perform a CD invalidation operation by identifying entries having identical values in [[their]] respective SID fields, identical values in [[their]] respective SSID fields, corresponding valid fields set to a value of 1, and corresponding SSV fields set to a value of 1, and resetting the corresponding valid fields of the identified entries to a value of 0.

19. 	(Currently amended)   The system of claim 11, wherein the SMMU is further configured to (i) when an entry to be stored in the Configuration Cache memory has [[its]] the SSV field set to 0, store the entry with [[its]] the SSV field set to 0 and [[its]] the SSID field set to 0, and (ii) while performing the CD invalidation operation, ignore the corresponding SSV fields for entries with respective SSID fields set to 0.

20. 	(Currently amended)   The system of claim 11, wherein 15 of the lowest significance bits of the SID field are ternary bits.


The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A method of translating a virtual address into a physical memory address in an ARM System Memory Management Unit Version 3 (SMMUv3) memory management system, comprising: 
upon receiving the virtual address and an associated tag, searching a Configuration Cache memory for a matching tag that matches the associated tag with respect to at least one of (i) a valid field, (ii) a StreamID (SID) field, (iii) a Substream-valid (SSV) field, and (iv) a SubstreamID (SSID) field; 
extracting, in a single memory lookup cycle, a matching data field associated with the matching tag when the matching tag is found in the Configuration Cache memory, the matching data field of the Configuration Cache memory comprising a matching Stream Table Entry (STE) and a matching Context Descriptor (CD), both associated with the matching tag; 
the SMMUv3 memory management system is further configured to perform a multiple memory lookup cycle virtual address-to-physical address translation when the matching tag is not found in the Configuration Cache memory, and store a corresponding entry in the Configuration Cache memory; and 
each tag in the Configuration Cache memory comprises the SID field, and wherein lowest significance bits of the SID field comprise at least one ternary bit.

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A method of translating a virtual address into a physical memory address in an ARM System Memory Management Unit Version 3 (SMMUv3) memory management system, comprising:  upon receiving the virtual address and an associated tag, searching a Configuration Cache memory for a matching tag that matches the associated tag with respect to at least one of (i) a valid field, (ii) a StreamID (SID) field, (iii) a Substream-valid (SSV) field, and (iv) a SubstreamID (SSID) field; extracting, in a single memory lookup cycle, a matching data field associated with the matching tag when the matching tag is found in the Configuration Cache memory, the matching data field of the Configuration Cache memory comprising a matching Stream Table Entry (STE) and a matching Context Descriptor (CD), both associated with the matching tag; the SMMUv3 memory management system is further configured to perform a multiple memory lookup cycle virtual address-to-physical address translation when the matching tag is not found in the Configuration Cache memory, and store a corresponding entry in the Configuration Cache memory; and each tag in the Configuration Cache memory comprises the SID field, and wherein lowest significance bits of the SID field comprise at least one ternary bit.   

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus, the subject matter of the independent claim 1 is allowable.

Furthermore, when considering the independent claim 11, the independent claim 11 is allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kalyanasundharam et al. (US 2015/0120978 A1) discloses the present invention provides for page table access and dirty bit management in hardware via a new atomic test[0] and OR and Mask. The present invention also provides for a gasket that enables ACE to CCI translations. This gasket further provides request translation between ACE and CCI, deadlock avoidance for victim and probe collision, ARM barrier handling, and power management interactions. The present invention also provides a solution for ARM victim/probe collision handling which deadlocks the unified northbridge. These solutions includes a dedicated writeback virtual channel, probes for IO requests using 4-hop protocol, and a WrBack Reorder Ability in MCT where victims update older requests with data as they pass the requests.
Swaine (US 2019/0018777 A1) discloses an apparatus has an address translation cache with entries for storing address translation data. Partition configuration storage circuitry stores multiple sets of programmable configuration data each corresponding to a partition identifier identifying a corresponding software execution environment or master device and specifying a corresponding subset of entries of the cache. In response to a translation lookup request specifying a target address and a requesting partition identifier, control circuitry triggers a lookup operation to identify whether the target address hits or misses in the corresponding subset of entries specified by the set of partition configuration data for the requesting partition identifier.
Rosenbluth et al. (US 2005/0216656 A1) discloses the disclosure includes a description of a content addressable memory (CAM) that includes at least one tag input and at least one random access memory. The CAM also includes circuitry to perform multiple read operations of the at least one random access memory with multiple, different ones of the read operations specifying an address based on different subsets of tag bits. The circuitry includes digital logic circuitry coupled to the at least one random access memory to determine whether a lookup tag matches a subset of the different subsets of tag bits.
Bakthavatchalam et al. (US 2018/0114023 A1) discloses upon receiving malware detection rules that are to be identified with respect to an input traffic stream, a rule database that requires less storage capacity than the malware detection rules is generated by substituting tokens for selected symbol strings within the malware detection rules. A compressed traffic stream is generated by substituting the tokens for instances of the selected symbol strings within the input traffic stream, and then compared with the rule database to determine whether the input traffic stream contains one or more symbol sequences that correspond to any of the malware detection rules.
Sharma et al. (US 2020/0021528 A1) discloses, in an example, a network switch is configured to operate natively as a load balancer. The switch receives incoming traffic on a first interface communicatively coupled to a first network, and assigns the traffic to one of a plurality of traffic buckets. This may include looking up a destination IP of an incoming packet in a fast memory such as a ternary content-addressable memory (TCAM) to determine whether the packet is directed to a virtual IP (VIP) address that is to be load balanced. If so, part of the source destination IP address may be used as a search tag in the TCAM to assign the incoming packet to a traffic bucket or IP address of a service node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136